*618On Application for Rehearing.
Miller, J.
In this case the court grants the rehearing on the question whether the twenty thousand dollars, the subject of one of the dispositions of the will, shall to the extent the fund remained at the testator’s death, go to his wife, or be distributed between her and Mrs. Abbie Cross, as we directed in our first decree. On this point the court will receive briefs from the parties and decide without oral argument, the briefs to be filed within twenty days. In all other respects the rehearing is refused.